Citation Nr: 9903758	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-03 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service from September 1941 to 
August 1942 and from April 1945 to May 1946.  He was a 
prisoner of war (POW) from April to August 1942.  The 
evidence on file shows that the veteran married the appellant 
on May 13, 1996, and that he died July 3, 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which determined that the appellant was not entitled to 
recognition as the veteran's surviving spouse for the purpose 
of receiving VA death benefits.

The Board notes that the veteran perfected a timely 
substantive appeal prior to his death on the issue of 
entitlement to a disability rating in excess of 10 percent 
for service-connected gastric ulcer, antrum, with 
undernutrition.  Although additional development was 
conducted following the perfection of the veteran's appeal, 
including a May 1996 VA examination, this claim was never 
readjudicated by the RO.  Furthermore, the RO never 
adjudicated the issue of entitlement to accrued benefits 
following receipt of the appellant's VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child, 
in September 1996.  In a letter dated in March 1997, the RO 
informed the appellant that further "action on the issue of 
accrued benefits is suspended until VA concludes appeal to 
U.S. Court of Appeals."  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The appellant and the veteran were married May 13, 1996.

2.  The veteran died July [redacted], 1996, from severe myocardial 
infarction.  The RO has determined that his death was related 
to his period of military service.

3.  No children were born of the marriage between the 
appellant and the veteran, nor born to them before their 
marriage.

4.  The appellant has acknowledged that she and the veteran 
never actually lived together before or after their marriage.


CONCLUSIONS OF LAW

1.  The relationship between the appellant and the veteran 
prior to their marriage in May 1996 may not be recognized as 
a deemed valid common-law marriage.  38 U.S.C.A. § 103(a) 
(West 1991); 38 C.F.R. § 3.52 (1998).

2.  The appellant is not entitled to DIC as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 1304, 1310, 1318 (West 
1991); 38 C.F.R. §§ 3.1(j), 3.52, 3.54, 3.205(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The evidence on file shows that the veteran was 
previously married to PA in December 1937, and that she died 
in February 1993.

A copy of the veteran's death certificate shows that he died 
July [redacted], 1996, from a myocardial infarction.  

The appellant submitted VA Form 21-534, a claim for death 
benefits, in September 1996.  She reported that the veteran 
was born in 1923, that she was born in 1972, and that she and 
the veteran were married on May 13, 1996.  A copy of the 
marriage license is on file which confirms the date of their 
marriage.  Among other things, the appellant contended that 
she was entitled to DIC because the cause of the veteran's 
death was related to service pursuant to POW legislation.  
Additionally, the appellant reported that no children had 
been born to her and the veteran.

By a letter dated in March 1997, the RO informed the 
appellant that her claim for death benefits was denied 
because she was not married to the veteran for at least one 
year and no child was born of their marriage.

The record shows that a field investigation was conducted to 
gather sufficient evidence to determine the veteran's actual 
cause of death.  A Field Examination Report was subsequently 
promulgated in June 1997.  The field investigator noted, 
among other things, that the results of his investigation 
disclosed that the veteran had contracted marriage with the 
appellant two months prior to his death, and that they did 
not live together after the marriage until the veteran's 
death.  One of the veteran's relatives confirmed that the 
veteran was unable to bring the appellant to his home after 
they were married due to the opposition of his children from 
his first marriage.  The veteran's daughter acknowledged that 
they were opposed to the veteran's decision to marry the 
appellant, but that there was nothing they could do as he 
visited her almost every day.  On her deposition, the 
appellant acknowledged that she and the veteran "never lived 
together."  She stated that the veteran was sleeping at his 
own house, where he resided with his daughter, and would just 
visit her in the morning and in the afternoon.  The appellant 
also acknowledged that she had a child with another man prior 
to her marriage to the veteran, but that no children had been 
born to her and the veteran.

In a July 1997 rating decision, the RO granted service 
connection for the cause of the veteran's death as the 
evidence showed that it was related to military service.  
Specifically, the RO noted that the veteran had a history of 
edema while he was a POW, and the death certificate showed 
that the cause of death was severe myocardial infarction.  
The RO concluded that this evidence was sufficient to 
establish service connection for the cause of the veteran's 
death pursuant to the POW provisions of 38 C.F.R. § 3.309.

By correspondence dated in November 1997, the appellant 
inquired as to the status of her DIC claim.  The RO responded 
by correspondence dated in January 1998 that she was not 
entitled to DIC under 38 U.S.C.A. § 1318 as she had been 
married to the veteran for less than a year and no child had 
been born of the marriage.  Furthermore, the RO informed the 
appellant that she was informed of this decision in March 
1997, and had until March 1998 in which to initiate an appeal 
to the decision.

The appellant's Notice of Disagreement was received in 
February 1998.  A Statement of the Case was issued to the 
appellant in March 1998, and her Substantive Appeal was 
received in May 1998.  Among other things, she reported that 
she and the veteran had cohabited as husband and wife as 
early as 1993.

Following receipt of the appellant's Substantive Appeal, a 
field investigation was initiated to determine whether the 
veteran and the appellant had a deemed valid common-law 
marriage for VA purposes.  A Field Examination Report was 
subsequently promulgated in August 1998, which included the 
appellant's deposition.  She testified that that she had not 
remarried, that she was not cohabiting with any man.  She 
also testified that she and the veteran had lived in a 
husband and wife relationship beginning in 1993, and 
described the circumstances of their relationship during this 
period.  Among other things, she testified that during this 
period the veteran would spend the day in her house, but 
would return to his own home at night.  The appellant 
acknowledged that at the time she began living with the 
veteran she knew that such a relationship did not establish a 
legal marriage under Philippine law and that she knew common-
law marriages were not recognized in the Philippines.  When 
asked if there was any obstacle that prevented them from 
contracting a legal marriage under Philippine law, the 
appellant testified that the veteran's children were against 
his intention to marry her.  However, in 1996 the veteran 
reportedly became strong in his decision to marry the 
appellant and he went ahead despite his children's 
opposition.  The field investigator noted that the 
appellant's deposition was corroborated by two individuals 
who reside in the same town as the appellant.

By a September 1998 Administrative Decision and concurrent 
Supplemental Statement of the Case, the RO confirmed the 
previous determination that the appellant may not be 
recognized as the veteran's surviving spouse for VA purposes.  
With respect to relationship of the veteran and the appellant 
prior to the date of marriage, the RO noted that the 
appellant was aware that at the time she began living with 
the veteran as husband and wife, such relationship did not 
establish a legal marriage under Philippine law.  Moreover, 
the appellant was aware that common law marriages were not 
recognized in the Philippines.  As the appellant was neither 
legally married to the veteran for one year prior to his 
death, nor could her putative common-law marriage to him be 
deemed valid, the RO concluded that she was not entitled to 
recognition as the veteran's surviving spouse for the purpose 
of entitlement to death benefits.  Furthermore, the RO noted 
that no child was born of their marriage, or was born to them 
before their marriage.

Legal Criteria.  Under 38 U.S.C. § 1310(a), DIC may be paid 
to the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran: 

(i)  Before the expiration of 15 years after the 
termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred 
or aggravated, or 

(ii)  For 1 year or more, or 

(iii)  For any period of time if a child was born of the 
marriage, or was born to them before the marriage.

See 38 U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 3.54(c).  

As noted, the payment of DIC under section 1310 requires a 
death from a service-connected disability.  A service-
connected disability is one incurred or aggravated in line of 
duty in the active military, naval, or air service.  38 
U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A service-connected 
death is one resulting from such a disability. Id.; See also 
38 C.F.R. § 3.301(a).

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

DIC is also payable to the surviving spouse of a veteran who 
dies, not as the result of his own willful misconduct, and 
who was in receipt of or entitled to receive compensation for 
a service-connected disability that either was continuously 
rated totally disabling for a period of 10 years immediately 
preceding death or if so rated for a lesser period, was so 
rated continuously for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty.  38 U.S.C.A. § 1318 (West 1991).  However, DIC 
may not be paid under 38 U.S.C.A. § 1318 to the surviving 
spouse of a veteran unless the surviving spouse was married 
to the veteran for one year or more immediately preceding the 
veteran's death, or a child was born of the marriage or was 
born to them before the marriage.  38 U.S.C.A. § 1318(c); see 
also 38 C.F.R. § 3.54(c)(2) (1998).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage; and 

(b) The claimant entered into the marriage without 
knowledge of the impediment; and 

(c) The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her 
death; and 

(d) No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

Marriages deemed valid. . . . the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

The Philippine government does not recognize common law 
marriages.  In this case, the appellant asserts, in effect, 
that she and the veteran had a deemed valid common-law 
marriage prior to their marriage in May 1996.  In VAOPGCPREC 
58-91 (O.G.C. Prec. 58-91), VA General Counsel held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common-law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common-law 
marriages, VA may deem such a marriage valid for VA purposes 
where the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time that the 
invalid marriage was contracted.  See Dedicatoria v. Brown, 8 
Vet. App. 441, 444 (1995) (The Court interprets 38 C.F.R. § 
3.52 "to require that determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted.").

VA Adjudication Procedure Manual, M21-1, Part III, § 6.08(b), 
provides the following guidance with respect to common-law 
marriages:

The legal requirements for establishing a 
common-law marriage vary from state to 
state.  Typically, however, ALL of the 
following elements must be present before 
a common-law marriage can be established.

	(1) An Agreement between the Parties 
to be Married.  Often the agreement is 
explicit but it can be inferred from the 
conduct of the parties.  The statement of 
one of the parties that there was no 
agreement to be married is not 
necessarily conclusive, especially when 
the statement is self-serving and there 
is evidence the parties held themselves 
out as married.

	(2) Cohabitation.  This means that 
the parties actually lived together for 
some period of time.

	(3) Holding Out to the Public as 
Married.  This is probably the most 
important element from the point of view 
of development.  A holding out can be 
established by statements of persons in 
the community who knew the parties as 
husband and wife and from documents which 
show that the parties presented them-
selves as married.  The parties do not 
have to have used the same last name 
although it is certainly easier to 
establish holding out if they did.  
Possible sources of evidence of holding 
out include lease agreements, joint bank 
accounts, utility bills, tax returns, 
insurance forms, employment records and 
any other document requiring the 
individual to indicate marital status.

Analysis.  In the instant case, even though it was determined 
that the veteran's cause of death was related to service, the 
appellant is still not entitled to DIC under 38 U.S.C.A. 
§ 1310.  She was married to the veteran in May 1996, and he 
died July 3, 1996.  Thus, it is clear that she was not 
married to the veteran for one year or more prior to his 
death.  Also, she and the veteran were not married before the 
expiration of 15 years after the termination of his last 
period of recognized military service.  Furthermore, no 
children were born during their marriage, or born to them 
before their marriage.  Therefore, she is ineligible for DIC 
benefits under either 38 U.S.C.A. § 1310 or § 1318.  See also 
38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

The appellant has contended that she and the veteran had a 
husband and wife relationship beginning some time in 1993.  
However, the evidence, including the appellant's own 
deposition taken under oath for the June 1997 Field 
Examination Report, shows that she and the veteran never 
actually lived together either before or after the date of 
their marriage.  Therefore, a basic requirement, 
cohabitation, was lacking for a common-law marriage.  
Moreover, the appellant has acknowledged that at the time she 
began living with the veteran she knew that such a 
relationship did not establish a legal marriage under 
Philippine law and that she knew common-law marriages were 
not recognized in the Philippines.  The appellant's knowledge 
of an impediment to marriage when she entered into a 
purported marital relationship with the veteran is a bar to 
recognition of the relationship as a deemed valid marriage.  
The test set forth by the statute is whether the claimant was 
"without knowledge of any legal impediment" to the 
attempted marriage at the time that she entered into a 
relationship with the veteran.  Furthermore, since the 
appellant had such knowledge, then it is axiomatic that she 
could not have intended a legal common-law marriage with the 
veteran.  Thus, another of the basic requirements, that there 
be a mutual consent to marry, was lacking for a common-law 
marriage.  

In view of the above, the Board concludes that a remand is 
not required pursuant to the holdings of Sandoval v. Brown, 7 
Vet. App. 7 (1994) and Colon v. Brown, 9 Vet. App 104 (1996).  
As the appellant has acknowledged that she knew that common-
law marriages are not recognized by the Philippines, the 
requirements of 38 C.F.R. § 3.205(c) have been satisfied.  
Even if the appellant were now to state that she did not know 
that common law marriages were not recognized in the 
Philippines, in view of the lack of cohabitation, the 
requirements for a deemed valid common law marriage would 
still not be met.  Additionally, a remand is not required to 
determine whether the veteran was hypothetically entitled to 
receive a total and continuous disability rating under 
38 U.S.C.A. § 1318(b).  See Hix v. West, No. 97-327 (U.S. 
Vet. App. January. 26, 1999).  Even if the veteran were 
entitled to such a rating, the appellant would still be 
ineligible for DIC.

For the reasons stated above, the Board concludes that the 
appellant is ineligible for DIC and that her claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.



ORDER

Entitlement to DIC is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

